United States Securities and Exchange Commission Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52116 SOUND WORLDWIDE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-5153419 (State or other jurisdiction of incorporation) (IRS Employer File Number) Unit 1, 14/F, Leader Industrial Centre Nos. 57-59 Au Pui Wan Street, Shatin, N.T. Hong Kong, China N/A (Address of principal executive offices) (zip code) (852) 2414-1831 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” "non-accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨No þ APPLICABLE ONLY TO CORPORATE ISSUERS As of September 30, 2009, 14,696,250 shares of our common stock were outstanding. PART 1—FINANCIAL INFORMATION Item 1. Financial Statements. SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Stated in US Dollars) At of September 30, March 31, 2009 2009 Notes $ $ ASSETS Current assets: Cash and cash equivalents 9,508 7,989 Accounts receivable, net of allowance for doubtful accounts 3 1,837,024 1,538,779 Prepaid expenses and other receivables 2,855 422 Inventories 4 - 137,260 Total current assets 1,849,387 1,684,450 Property and equipment, net 5 1,756,287 1,891,844 TOTAL ASSETS 3,605,674 3,576,294 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities: Accounts payable 365,769 43,178 Bank and other borrowings - 340,066 Accrued expenses and other liabilities 181,068 204,506 Total current liabilities 546,837 587,750 TOTAL LIABILITIES 546,837 587,750 Commitments and contingencies Stockholder’s equity: Common stock (US$0.0001 par value - authorized 20,000,000 shares; issued and outstanding 14,696,250 shares in September 30, 2009 and 14,336,250 shares in March 31, 2009) 1,470 1,434 Additional paid-in capital 738,252 645,726 Retained earnings 2,296,746 2,321,202 Accumulated other comprehensive income incinc(loss)/income 22,369 20,182 Total stockholders’ equity 3,058,837 2,988,544 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 3,605,674 3,576,294 See accompanying notes to unaudited condensed consolidated financial statements. 2 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Stated in US Dollars) Three months ended September 30 Six months ended September 30 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) $ Net sales 1,211,355 2,121,906 2,174,546 4,070,550 Cost of sales (1,158,469 ) (1,834,072 ) (1,987,084 ) (3,674,981 ) Gross profit 52,886 287,834 187,462 395,569 Selling, general and administrative expenses, including shared based payment (71,296 ) (119,788 ) (180,631 ) (227,275 ) Other income - 6 - 48 Income from operations (18,410 ) 168,052 6,831 168,342 Loss on disposal of a subsidiary - - - (276,041 ) Interest expenses (5,721 ) (3,248 ) (31,287 ) (12,039 ) Income / (loss) before taxes (24,131 ) 164,804 (24,456 ) (119,738 ) Income taxes expenses - (1,793 ) - (1,793 ) Net income / (loss) (24,131 ) 163,011 (24,456 ) (121,531 ) Earnings / (loss) per common share, basic and diluted (0.16) cents 1.17 cents (0.17) cents (0.87) cents Weighted average number of common shares outstanding, basic and diluted 14,652,337 13,975,380 14,511,113 13,955,922 See accompanying notes to unaudited condensed consolidated financial statements. 3 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (Stated in US Dollars) Accumulated Additional other Common stock paid-in Comprehensive Retained Shares Amount capital income earnings Total $ Balance, April 1, 2009 14,336,250 1,434 645,726 20,182 2,321,202 2,988,544 Issue of shares 360,000 36 92,526 - - 92,562 Net loss - (24,456 ) (24,456 ) Foreign currency translation adjustments - - - 2,187 - 2,187 Comprehensive income - 36 92,526 2,187 (24,456 ) 70,293 Balance, September 30, 2009 14,696,250 1,470 738,252 22,369 2,296,746 3,058,837 See accompanying notes to unaudited condensed consolidated financial statements. 4 SOUND WORLDWIDE HOLDINGS, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in US Dollars) Six months ended September 30, 2009 2008 $ $ Cash flows from operating activities: Net loss (24,456 ) (121,531 ) Adjustments to reconcile net income to Net cash provided by operating activities: Depreciation expense 136,028 71,635 Share based compensation 66,761 - Changes in current assets and liabilities Accounts receivable (297,809 ) 859,356 Prepaid expenses and other receivables 8,634 100,643 Inventories 137,278 903,363 Accounts payable 322,538 (554,260 ) Income tax payable - 15,378 Accrued expenses and other liabilities (8,733 ) (169,386 ) Net cash provided by operating activities 340,241 1,105,198 Cash flows from investing activities: Purchases of property and equipment - (389,134 ) Net cash used in investing activities - (389,134 ) Cash flow from financing activities: New bank borrowings - 673,716 Repayment of bank borrowings (340,110 ) (1,525,160 ) Net cash used in financing activities (340,110 ) (851,444 ) Effect of exchange rate changes on cash and cash equivalents 1,388 1,138 Net (increase)/decrease in cash and cash equivalents 1,519 (134,242 ) Cash and cash equivalents at beginning of the period 7,989 288,356 Cash and cash equivalents at end of the period 9,508 154,114 Supplementary disclosures of cash flow information: Interest paid 31,287 12,039 Income taxes paid - 1,793 5 SOUND WORLDWIDE HOLDINGS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Stated in US Dollars) 1. Organization and nature of operations Sound Worldwide Holdings, Inc. (the “Company”) and its subsidiaries (together, the “Group”) are principally engaged in manufacturing and trading of denim fabrics and garments.The Group owns production plants in Hong Kong and the People’s Republic of China (“PRC”) and its customers are mainly in the United States, Europe and Japan. On October 25, 2007, Freedom 3, Inc. a Delaware corporation (“Freedom 3”), sold one share of its common stock to Sound Worldwide Limited (“Sound Worldwide” or “SWL”) for $1.00 and redeemed 100,000 shares of its common stock from its prior sole stockholder constituting 100% of Freedom 3’s issued and outstanding shares of its common stock prior to the sale, resulting in Sound Worldwide owning 100% of Freedom 3. After the sale and redemption by Freedom 3, Sound Worldwide and Freedom 3 entered into a Share Exchange Agreement, dated October 25, 2007, or Exchange Agreement, pursuant to which each issued and outstanding share of Sound Worldwide’s common stock and preferred stock was converted into 350 shares of Freedom 3’s common stock and preferred stock, respectively, and all of the issued and outstanding shares of Sound Worldwide’s common and preferred stock were retired and cancelled, resulting in Freedom 3 owning 100% of Sound Worldwide (the “Exchange”). This resulted in the stockholders of Sound Worldwide to become stockholders of Freedom 3. The previous stockholder of Freedom was then issued 300,000 shares of Freedom 3 as agreed previously. The one share of Freedom’s common stock held by Sound Worldwide was then cancelled and Sound Worldwide sold one share of its common stock to Freedom 3, which resulted in Freedom 3 owning 100% of Sound Worldwide. Freedom 3 then changed its name to Sound Worldwide Holdings, Inc. For accounting purposes, the Exchange has been treated as an acquisition of Freedom 3 by Sound Worldwide and as a recapitalization of Sound Worldwide (i.e. a “reverse acquisition”), in which Sound Worldwide was deemed to be the accounting acquirer. As a result of the Exchange, the historical consolidated financial statements of the Company for periods prior to the date of the transaction are those of Sound Worldwide, as the accounting acquirer, and all references to the consolidated financial statements of the Company apply to the historical financial statements of Sound Worldwide prior to the transaction and the consolidated financial statements of the Company subsequent to the transaction.
